DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 10/13/2021 has been entered. Claim 2 is canceled. Claim 6 has been withdrawn from consideration. Claims 1 and 3-5 remain pending and have been examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US Patent No. 5,392,759) in view of Kasashima et al (US Patent No. 8,459,246), and in further view of Kim et al (US Patent No. 6,890,250), hereinafter referred to as Kwang, Kasashima, and Kim, respectively.
	Regarding claims 1 (Currently Amended), 3 (Original), and 4 (Original), Kwang discloses in fig 2B, an outer blade cutting wheel comprising an annular disc base having a pair of 1B being an annular disc with two planar surfaces) and a radial outer periphery (1B has a boundary between the disc and the blade), and a diamond blade section (col 3, line 40, 2B is a diamond blade portion) formed on the radial outer periphery of the base (2B is formed on the outer periphery), 
	wherein the blade section includes side portions having a thickness in the axial direction (2B has two sides and a thickness in the axial direction) each of which is provided with channels extending from an inner perimeter to an outer perimeter of the blade section (3B), and 
	the channels penetrate through the blade section at the inner perimeter and are closed at the outer perimeter (col 3, lines 47-56 teaching that 3B is not open at the outer periphery of 2B);
	wherein the channels extend in a radial direction of the base (3B extends outward in a radial direction) (claim 3); wherein the channels reach the base (3B extends to 1B) (claim 4).
	Kwang does not explicitly disclose a blade section composed of abrasive grains and a bond, the channels being closed at one end in the axis direction, and the blade section comprises a pair of clamp legs which straddle the planar surfaces of the base and a body which extends radially outward the radial outer periphery of the base so that a thickness of the blade section is greater than a thickness of the base.
	Regarding the bond and the clamp legs, Kasashima teaches an outer blade cutting wheel comprising an annular disc base having a pair of planar surfaces (figs 1A and 1B, 10 having planar surfaces) and a radial outer periphery (fig 1A, 10 has a boundary between 10 and 10), and a blade section (fig 1A, 20) composed of diamond abrasive grains (col 5, lines 41-44 and col 7, lines 39-44, 26) and a bond formed on the radial outer periphery of the base (col 7, lines 39-44, 24 being a metal bond),
(figs 1C-1E, 20 has two sides and a thickness in the axial direction), and further comprises a pair of clamp legs (figs 1D-1E, 22a and 22b straddle 10) and a body (figs 1D-1E, 24) which extends radially outward the radial outer periphery of the base so that a thickness of the blade section is greater than a thickness of the base (col 7, lines 3-10, 20 is thicker than the base).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwang with the teachings of Kasashima to incorporate the diamond blade to be composed of abrasive grains and a bond because the blade section composed of abrasive diamond grains and a bond allows for the reduced thickness of the outer blade cutting wheel and the accelerating of the cutting speed (Kasashima, col 2, lines 33-43, summarized).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwang with the teachings of Kasashima to incorporate the pair of clamp legs that straddle the planar surfaces of the base because the legs prevent the rim of the base from being chipped or cracked and also provide reinforcement of the base which is instrumental in meeting the goal of improving machining yields and reducing machining costs (Kasashima, col 7, lines 20-26 and col 2, lines 27-31, summarized).
	Regarding the channels being closed at one end in the axis direction, Kim teaches in figure 8 an outer blade cutting wheel (51) comprising an annular disc base (52), and a blade section (53) formed on the radial outer periphery of the base (53 is on the outer periphery of 52), 
	wherein the blade section includes side portions having a thickness in the axial direction each of which is provided with channels extending from an inner perimeter to an outer perimeter (fig 9, 54) and closed at one end in the axis direction (fig 9 and col 6, lines 9-15, 54 has a depth and is closed in the axial section).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwang with the teachings of Kim to incorporate the channel having a depth and being closed at one end in the axis direction because having this configuration improves cutting performance by reducing the minute chips in the air which are harmful to the user’s health and are harmful to the environment (Kim, col 2, lines 26-19, summarized).
	Claim 2 (Canceled).
	Regarding claim 5 (Original), Kwang as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the bond is an electroplating metal.
	 Kasashima further teaches the bond is an electroplating metal (Kasashima, col 2, lines 62-67, the bond is an electroplating metal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwang with the teachings of Kasashima to incorporate the electroplating metal as the metal bond because the electroplating metal is instrumental in creating a bond that has a higher strength and higher modulus when bonding the abrasive grains and thus improves the mechanical rigidity of the outer blade cutting wheel (Kasashima, col 2, lines 32-42, summarized).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723